  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


DONALD RAY WHITE,                    )
                                     )
      Petitioner,                    )
                                     )             CIVIL ACTION NO.
      v.                             )               2:19cv474-MHT
                                     )                    (WO)
UNITED STATES OF AMERICA,            )
                                     )
      Respondent.                    )

                                   ORDER

      This    cause    is    now     before         the   court   on    the

petitioner's notice of appeal (doc. no. 9), which the

court is treating as a motion to proceed on appeal in

forma pauperis.

      28 U.S.C. § 1915(a)(3) provides that "[a]n appeal

may not be taken in forma pauperis if the trial court

certifies     in   writing    that       it   is    not   taken   in   good

faith."      In making this determination as to good faith,

a court must use an objective standard, such as whether

the appeal is "frivolous," Coppedge v. United States,

369   U.S.    438,    445    (1962),       or      "has   no   substantive

merit."      United States v. Bottoson, 644 F.2d 1174, 1176
(5th Cir. Unit B May 15, 1981) (per curiam); see also

Rudolph v. Allen, 666 F.2d 519, 520 (11th Cir. 1982)

(per curiam); Morris v. Ross, 663 F.2d 1032 (11th Cir.

1981).   Having considered the grounds set forth in the

notice of appeal, this court is of the opinion that the

petitioner's appeal is without a legal or factual basis

and, accordingly, is frivolous and not taken in good

faith.   See, e.g., Rudolph v. Allen, supra; Brown v.

Pena, 441 F. Supp. 1382 (S.D. Fla. 1977), aff'd without

opinion, 589 F.2d 1113 (5th Cir. 1979).

                              ***

    Accordingly, it is ORDERED that the petitioner's

motion   to   proceed   on   appeal   in   forma   pauperis   is

denied; and that the appeal in this cause is certified,

pursuant to 28 U.S.C. § 1915(a)(3), as not taken in

good faith.

    DONE, this the 29th day of August, 2019.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
